11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Barry Tranckino,                             * From the 132nd District Court
                                               of Borden County,
                                               Trial Court No. 1298.

Vs. No. 11-18-00229-CV                       * September 6, 2018

Sinclair Oil & Gas Company,                  * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J., sitting
                                               by assignment)
                                               (Willson, J., not participating)

     This court has considered Barry Tranckino’s motion to withdraw his notice
of appeal and concludes that the motion should be granted.          Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Barry Tranckino.